

115 HR 2240 IH: U.S.-Israel Joint Missile Defense Act
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2240IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Gottheimer (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Defense to carry out a test of the Arrow 3 missile defense system
			 with the Government of Israel, and for other purposes.
	
 1.Short titleThis Act may be cited as the U.S.-Israel Joint Missile Defense Act. 2.FindingsCongress finds the following:
 (1)Israel faces grave threats from Iran, Hezbollah, and Hamas, each of which are increasing their capabilities and strength.
 (2)On March 9, 2016, Iran’s Revolutionary Guard Corps successfully launched two Qadr H ballistic missiles at a target in southeastern Iran approximately 870 miles away, in violation of United Nations Security Council Resolution 2231.
 (3)According to Iran’s official news agency, the missiles were inscribed with the slogan, Israel should be wiped off the earth.. (4)Iranian Brigadier General Ami Ali Hajizadeh stated, The reason we designed our missiles with a range of 2,000 kilometers is to be able to hit our enemy the Zionist regime from a safe distance..
 (5)Tel Aviv is approximately 987 miles from Tehran and likely within the operational capabilities of Iran’s current missile technology.
 (6)Iran conducted another test in January 2017. (7)Hezbollah, designated by the Department of State as a terrorist organization, has an arsenal of approximately 120,000 to 150,000 rockets aimed at Israel.
 (8)Israel, with the August support of the United States, developed the Arrow 3 missile defense system to intercept and destroy long-range exo-atmospheric intercontinental ballistic missiles.
 (9)On January 18, 2017, Israel placed into service the first Arrow 3 interceptor after nearly a decade of development.
 (10)Further testing will be required to improve the system, ensure accuracy, and validate the system’s capabilities.
 (11)Israel and the United States plan to conduct a test during 2018 in the United States that will cost approximately $105,000,000.
			3.Test of Arrow 3 missile system
 (a)AuthorityThe Secretary of Defense may conduct a test of the Arrow 3 missile defense system, in conjunction with the Government of Israel, to validate the capabilities of the system and improve the performance of the system.
 (b)Authorization of appropriationsIn addition to any funds authorized to be appropriated by section 1690 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) or otherwise made available to the Secretary of Defense for the Arrow 3 missile defense system, there is authorized to be appropriated to the Secretary an additional $105,000,000 for fiscal year 2018 to provide assistance to the Government of Israel to carry out the test specified in subsection (a) in the United States.
			